Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application

Applicant’s amendments and remarks filed 8/24/2022 have been acknowledged. Claims 1, 3-6, 16, 17, and 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 16, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the peripheral regions each have surface protuberances which have a height below 0.05 mm” at the end. However, Page 10 of the specification and Fig. 2 support one such surface protuberance in each of the peripheral regions 18. The claim limitation thus constitutes new matter as it requires more surface protuberances than disclosed.
Claims 3-6, 16, 17, and 20 are rejected for depending on claim 1 with the new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-6, 16, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,776,630 to Bohnstedt, in view of US 6,410,183 to Weerts et al.
Regarding claim 1, Bohnstedt teaches a separator comprising: 
a single layer thermoplastic sheet with a planar back web and a longitudinal central region between peripheral regions; and
a plurality of longitudinal main ribs and a plurality of transverse ribs on at least one side the thermoplastic sheet (column 1, lines 5-13), which means that the longitudinal main ribs and the transverse ribs are provided on one side or both sides of the thermoplastic sheet, the latter of which reads on the claimed invention,
the longitudinal main ribs are spaced apart and integrally formed with the thermoplastic sheet; 
wherein the transvers ribs are perpendicular to the longitudinal main ribs (abstract; Figs. 1A and 1B; column 1, line 56 to column 2, line 9; column 2, lines 38-43; claim 1).
	Bohnstedt does not expressly teach that the peripheral regions each have a surface protuberance which has a height below 0.05 mm
	Weerts et al. also relates to a battery separator and teaches that the battery separator 10 comprises a microporous polyethylene sheet (column 1, lines 16-17) with a planar backweb, a plurality of major ribs 20 (Figs. 1 and 2; column 2, lines 24-43), and a plurality of mini-ribs 30 in the shoulder areas or edges 16 and 18 of the separator, wherein the height of flat upper surface of mini-ribs 30 above the upper planar surface of the backweb of the separator is preferably between about 0.003 inch and about 0.004 in. (Figs. 1-3; from column 2, line 43 to column 3, line 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the mini-ribs in the peripheral regions of the separator of Bohnstedt, one in each peripheral region reading on the claimed surface protuberance, motivated by the fact that Weerts et al. demonstrates that the shoulder design having the mini-ribs improves puncture resistance of the separator, which prevents a short circuit and premature failure of the battery caused by sharp protrusions of electrode plates abrading and puncturing the adjacent separator shoulder (column 1, line 4 to column 2, line 10). The lower limit of about 0.003 inch (0.076 mm) is very close to the claimed range of below 0.05 mm and a prima facie case of obviousness exists in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05[R-5]. The prior art separator is capable of being used for a lead acid battery as its structure and material meet the claim limitations.
Regarding claim 16, Bohnstedt teaches a separator pocket or an envelope separator comprising the battery separator of claim 1 (column 3, lines 12-17; column 1, lines 12-34; column 1, lines 62-64). The prior art product reads on the claimed envelope battery separator and is capable of being used for a lead acid battery as its structure and material meet the claim limitations.
Regarding claims 3, 4, and 17, Bohnstedt teaches that the sheet material is formed into a pocket or an envelope, wherein overlapping edges of the envelope are mechanically sealed to one another (column 3, lines 12-17; column 1, lines 12-34; column 1, lines 62-64).
Regarding claims 5, 6, and 20, Bohnstedt teaches that all acid-resistant thermoplastic materials are suitable for the manufacture of the separators according to the invention, preferably polyvinyl chloride, polyethylene and polypropylene (column 2, lines 10-14), but does not expressly teach a lead acid battery comprising the battery separator of claims 1, 3, and 16, respectively.
Weerts et al. teaches a lead acid battery that comprises a battery separator or envelope battery separator made of microporous polyethylene (abstract; column 1, lines 4-37).
It would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed lead acid battery using the battery separator or envelope battery separator of Bohnstedt, because the separator of Bohnstedt made from acid-resistant thermoplastic sheet is capable of being used in a lead acid battery and Weerts et al. demonstrates using a separator made of the same material in a lead acid battery. The skilled artisan would have obtained expected results applying a known element to a known product.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 16, 17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended claim 1 that the peripheral regions each have a surface protuberance which has a height below 0.05 mm and argued that Weerts discloses micro-rib height substantially larger than that of the claimed invention, namely 0.003 inch (=0.076 mm). The Examiner respectfully disagrees. The prior art 0.076 mm and 0.05 mm of the claim are close enough that one skilled in the art would have expected them to have the same properties. Applicant did not provide evidence that the claimed range produced unexpected results. Furthermore, the claim is open-ended with the word “comprising” and the peripheral regions are arbitrarily defined. Any one of the mini-ribs, especially the outermost mini-rib, in each shoulder area or edge of the separator of Weerts reads on the claimed surface protuberance. In conclusion, the combination of applied prior arts renders the claimed invention obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725